Per Curiam.

■ ■ Whenever a cause goes off on motion of the defendant upon payment of costs, the plaintiff has his election', either to wait the event of the suit, and have all his costs taxed together, or he *127may make them out instanter under the direction of the court, (subject, however, to be reviewed on a future taxation, if required) and demand them immediately, and if not paid he may proceed with the trial; or he may waive this privilege and resort to his attachment ; but if he does so, he must first have his costs regularly taxed on a proper notice, as in other cases, and that notice must be served on the attorney in the suit, and not on the counsel, as it has irregularly been in this instance. Had he done this, he would have been entitled to his attachment instantly, without a previous notice.
The notice in this case having been served on the counsel, and the taxation having been made the same day that notice was given, the taxation and all proceedings founded on it are irregular.
As to the case mentioned from Salkeld, it is .anonymous and stands alone; we lay no weight upon it.
Let the attachment be set aside with costs,